Order entered October 25, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00493-CV

IN RE: THE EPISCOPAL SCHOOL OF DALLAS, INC., MEREDYTH COLE, JEFFREY
                    LABA, AND DONNA HULL, Relators


                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04152

                                             ORDER
        Before us is Relators’ Motion to Modify Relief.

        Real Parties in Interest are ORDERED to file a response to Relators’ Motion to Modify

Relief by 12:00 noon on Monday, October 30, 2017.

        The trial court’s October 26, 2017 deadline to issue written orders vacating its April 24,

2017 order denying the plea to the jurisdiction, granting relators’ plea to the jurisdiction, and

dismissing the case is extended to November 15, 2017, and the trial court’s deadline for filing a

certified copy of order(s) issued in compliance with this order is extended to November 30,

2017.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE